Citation Nr: 0825637	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Evidence received since the October 2001 RO decision, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral hearing loss, and 
it does not raise a reasonable possibility of substantiating 
the claim. 

2.  The veteran's tinnitus was not shown in service and is 
not shown to be etiologically related to noise exposure or 
other incident of active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed October 2001 RO 
rating decision is not new and material; the claim of service 
connection for bilateral hearing loss remains denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Tinnitus was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102. 5103, 
5103A, 5107, 5126, (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

In the present case, in a February 2005 letter pursuant to 
the VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection.  He 
was advised to identify any evidence in support of the claim.  
In addition, he was informed of the responsibility to 
identify or submit evidence directly to VA.  He was advised 
that the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence. 
In a March 2006 letter the veteran was provided with notice 
as to how VA establishes a disability rating or an effective 
date should the underlying claims for service connection be 
granted.  

Specific to a claim based on new and material evidence, the 
claimant must be notified of both the criteria to reopen 
claims and the criteria for establishing the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In this case, the notice letter provided to the 
veteran in February 2005 included the criteria for reopening 
the previously denied bilateral hearing loss claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial. 

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
A June 2005 response from the National Personnel Records 
Center (NPRC) states that the veteran's service treatment 
records are not available and were destroyed in a 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service treatment records.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

Prior to issuing its October 2001 decision, the RO requested 
the NPRC to obtain the veteran's service treatment records.  
In February 2001 the NPRC reported that the veteran's records 
could not be found and were presumed destroyed in a fire at 
that facility.  In August 2001, the RO contacted the veteran 
and notified him that his service treatment records were 
unavailable.  The RO requested that he provide any copies of 
his service treatment records.  Prior to issuing its July 
2005 decision, in a February 2005 letter, the RO contacted 
the veteran and notified him that his service treatment 
records were still unavailable and again requested that he 
provide copies of his service treatment records.  
Furthermore, he was advised to submit relevant documents that 
he had in his possession, or any alternate sources of 
evidence.  Lastly, the RO has obtained identified VA 
outpatient treatment records as well as records from East 
Tennessee Oto H.N.S. Center, P.C.

In disability compensation claims, the Secretary of Veterans 
Affairs must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d).

The Board observes that no VA examination has been afforded 
to the veteran to address the etiology of his claimed 
bilateral hearing loss as related to service.  As to the 
applications to reopen previously denied claims, under the 
duty to assist, a VA medical examination or medical opinion 
is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  The Board, herein, 
finds that new and material evidence has not been received to 
reopen the previously denied claim.  Hence, remanding the 
matter for an examination is not warranted.  

Regarding the veteran's service connection claim for 
tinnitus, due to the passage of so many years between 
discharge from service and diagnosis of tinnitus, as noted 
herein, there is insufficient evidence establishing an event, 
injury, or disease occurred during service, nor evidence 
indicating that the tinnitus disability or symptoms of such 
disability may be associated with service.  Finally, there is 
sufficient medical evidence on file for the Secretary to make 
a decision on the claim.  Accordingly, remand for a VA 
examination to address the veteran's tinnitus claim is not 
required as part of VA's duty to assist.  38 
C.F.R.§ 3.159(c)(4)(i).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Additionally, certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss Claim

In an unappealed October 2001 rating decision, the RO denied 
service connection for bilateral hearing loss because there 
was no evidence showing that the veteran incurred a hearing 
loss disability during service and no persuasive evidence 
linking a current hearing loss disability to such service.  

The evidence of record at the time of the October 2001 rating 
action consisted of an audiological evaluation from the East 
Tennessee Oto H.N.S. Center in August 1999 and statements 
submitted by the veteran.  The audiological evaluation 
revealed a diagnosis of sensorineural hearing loss.  The 
physician noted, by history, that the veteran was exposed to 
a "lot" of noise, including exposure to noise while in the 
Army and exposure to noise during his post-service career.  
These records contain no medical opinion to the effect that 
any incident of service caused the veteran's current hearing 
loss.

Also of record was a September 2001 statement from the 
veteran, in which he stated that his hearing was impaired 
while serving as a chart operator near a howitzer and that he 
went on sick leave several times.  He also asserted that his 
impairment continued after service until the present day.

As noted, the RO denied the claim in October 2001.  The 
veteran was notified of the denial that same month.  Because 
the veteran did not submit a Notice of Disagreement (NOD) to 
the October 2001 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran filed a claim to reopen service connection for 
bilateral hearing loss in February 2005.  He provided 
statements to the effect that he believed that his hearing 
loss was caused by working in close proximity to howitzers 
while in the military.  

Other evidence associated with the claims folder since the 
RO's October 2001 rating decision includes VA outpatient 
treatment records from December 2004 and January 2005.  These 
records show that the veteran was seen for a hearing aid 
evaluation and issuance.  During a December 2004 audiology 
evaluation, the veteran reported unilateral hearing loss in 
his left ear that began gradually while he was in the 
military and chronically exposed to high levels of noise.  
The loss was reportedly progressive and non-fluctuant.  His 
medical history was reported as positive for both military 
and occupational noise exposure.  An audiometric evaluation 
demonstrated a bilateral sensorineural hearing loss.  The VA 
audiologist did not offer an opinion as to the cause of the 
veteran's current hearing loss. 

Upon review of this and other evidence of record the Board 
finds that new and material evidence has not been received 
sufficient to reopen the claim for service connection for 
hearing loss.  The veteran's contention that he was exposed 
to noise due to the firing of howitzers during service has 
been considered.  This contention is identical with his 
assertions at the time of the prior October 2001 RO decision 
and therefore is not new evidence.  In regard to the 
veteran's statements that in-service noise exposure caused 
his current hearing loss, these are also identical with his 
prior statements made in support f his original claim and 
therefore are also not new.  In addition, the veteran is not 
a medical expert and his lay assertions of medical causation 
may are insufficient to reopen a finally disallowed claim on 
the basis of new and material evidence.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

In addition, the Board has carefully reviewed the VA 
outpatient treatment records.  These records, like the August 
1999 private audiological evaluation, include references to a 
reported history of noise exposure both in-service and post-
service.  Thus, while these records are new, in that they 
were not previously of record, they duplicate the history 
reported in the 1999 records.  They do not contain any expert 
medical opinion establishing a nexus with in-service noise 
exposure and the veteran's current hearing loss, nor do they 
show that such a hearing loss was in fact present in service 
or within the first year following service separation.  
Hence, assuming the veracity of the veteran's statements that 
he was exposed to the noise of artillery fire in service, the 
new medical records are not material as they do not relate to 
an unestablished fact necessary to grant the claim.  Reonal 
v. Brown, 5 Vet. App. 458 (1993); c.f. Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  

The Board is mindful that in cases where the veteran's 
service treatment records are lost due to no fault of his 
own, there is a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  
Here, as noted, the veteran has been informed of the fact 
that his service treatment records are not of record, 
informed as to the basis of previously denied claim, and 
informed as to other types of evidence he could submit that 
would constitute new and material sufficient to reopen the 
claim.  In the absence of receipt of new and material 
evidence, however, the claim to reopen service connection for 
bilateral hearing loss must be denied.  

B.  Tinnitus Claim

The veteran contends that he has tinnitus as a result of 
exposure to significant noise while serving as a chart 
operator for a howitzer.  The Board has carefully reviewed 
the evidence of record, but finds, however, that the 
preponderance of the evidence is against the claim.  

As noted, the veteran's service treatment records are 
unavailable and presumed destroyed.  Thus, there are no 
service treatment records that serve to verify whether the 
veteran was treated for complaints of tinnitus during 
service.  In addition, there are no medical records 
documenting complaints or diagnoses of tinnitus until many 
years following discharge from service.  It is not until 
August 1999 when the veteran was initially diagnosed with 
"minimal tinnitus."  

In addition, there is evidence that contradicts the veteran's 
current statements as to the etiology of the tinnitus 
disability.  In this respect, the VA audiologist reported in 
December 2004 that the veteran claimed an intermittent 
ringing tinnitus in the left ear of gradual onset "15 to 20 
years ago."  The Board points out that these records were 
generated with a view towards ascertaining the appellant's 
then-state of hearing acuity, are akin to statements of 
diagnosis and treatment, and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The Board further points out that the passage of so many 
years between discharge from active service and the 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At a bare minimum, the veteran's contradictory statements 
tend to reduce his credibility before the Board, and 
therefore, the Board is forced to look to other sources of 
evidence to substantiate the claim for benefits.  

In doing so, however, there is no competent medical evidence 
linking a current tinnitus disability to a period of active 
duty service.  Moreover, there is evidence documenting a 
history of occupational noise exposure post-service.  This 
evidence, would suggest, at the bare minimum, another 
possible cause for the tinnitus disability.  

In sum, the preponderance of the evidence is against the 
claim of service connection for tinnitus, and the benefit of 
the doubt does not apply.  38 U.S.C.A. § 5107(b).  



ORDER

In the absence of new and material evidence, the claim to 
reopen the claim for service connection for bilateral hearing 
loss is denied.

Service connection for tinnitus is denied.




_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


